Case 17-25671        Doc 39     Filed 03/04/19     Entered 03/04/19 15:02:45          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 25671
         Ebony A. Beckham

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/28/2017.

         2) The plan was confirmed on 12/05/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/05/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/29/2018.

         5) The case was Dismissed on 10/30/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-25671             Doc 39         Filed 03/04/19      Entered 03/04/19 15:02:45                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $16,608.37
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                             $16,608.37


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,310.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $747.37
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,057.37

 Attorney fees paid and disclosed by debtor:                           $690.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                            Secured       22,816.00     22,978.95        22,978.95       4,494.08     653.74
 Becket & Lee                              Unsecured           0.00        322.37           322.37           0.00       0.00
 Best Buy Credit Services                  Unsecured         892.47           NA               NA            0.00       0.00
 Carrington Mortgage Services LLC          Secured      143,813.56    156,897.42       156,897.42            0.00       0.00
 Carrington Mortgage Services LLC          Secured       14,627.62     14,627.63        14,627.63       6,769.02        0.00
 Citibank                                  Unsecured           0.00           NA               NA            0.00       0.00
 City of Chicago Department of Water       Secured        1,032.68         951.28           951.28        634.16        0.00
 Comenity Capital/mprc                     Unsecured         427.46           NA               NA            0.00       0.00
 Comenitycapital/Petlnd                    Unsecured           0.00           NA               NA            0.00       0.00
 Convergent Outsourcing Inc                Unsecured         345.76           NA               NA            0.00       0.00
 Creditors Discount & Audit Company        Unsecured         236.00           NA               NA            0.00       0.00
 IC Systems, Inc                           Unsecured         409.00           NA               NA            0.00       0.00
 IC Systems, Inc                           Unsecured         139.00           NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority      34,674.97            NA               NA            0.00       0.00
 Illinois Student Assistance Commission    Unsecured     19,694.00     19,896.71        19,896.71            0.00       0.00
 Internal Revenue Service                  Priority      19,135.61       9,192.14         9,192.14           0.00       0.00
 Internal Revenue Service                  Unsecured           0.00      9,878.23         9,878.23           0.00       0.00
 Midland Credit Management, Inc.           Unsecured      3,322.00            NA               NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured           0.00        786.03           786.03           0.00       0.00
 Quantum3 Group                            Unsecured         919.93        965.95           965.95           0.00       0.00
 Quantum3 Group                            Unsecured         546.00        546.90           546.90           0.00       0.00
 Quantum3 Group                            Unsecured      1,523.43       1,706.47         1,706.47           0.00       0.00
 Quantum3 Group                            Unsecured      1,261.12       1,391.58         1,391.58           0.00       0.00
 Resurgent Capital Services                Unsecured           0.00        776.24           776.24           0.00       0.00
 Resurgent Capital Services                Unsecured           0.00        133.05           133.05           0.00       0.00
 Sprint                                    Unsecured           0.00        515.15           515.15           0.00       0.00
 Synchrony Bank/ JC Penneys                Unsecured           0.00           NA               NA            0.00       0.00
 Synchrony Bank/TJX                        Unsecured           0.00           NA               NA            0.00       0.00
 TD Bank USA NA                            Unsecured         948.85      1,181.15         1,181.15           0.00       0.00
 United States Dept of HUD                 Unsecured     49,925.03     49,925.03        49,925.03            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-25671        Doc 39      Filed 03/04/19     Entered 03/04/19 15:02:45             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $156,897.42              $0.00             $0.00
       Mortgage Arrearage                                $14,627.63          $6,769.02             $0.00
       Debt Secured by Vehicle                           $22,978.95          $4,494.08           $653.74
       All Other Secured                                    $951.28            $634.16             $0.00
 TOTAL SECURED:                                         $195,455.28         $11,897.26           $653.74

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $9,192.14               $0.00             $0.00
 TOTAL PRIORITY:                                          $9,192.14               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $88,024.86               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,057.37
         Disbursements to Creditors                            $12,551.00

 TOTAL DISBURSEMENTS :                                                                     $16,608.37


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
